DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/20/2022 has been entered, claims 3-7 and 13-14 are cancelled and claims 16-19 are new, thus claims 1-2, 8-12 and 15-19 are currently pending in this application.  	The amendment to the title and claims 13-15 overcome the previous title and claim objections, therefore the objections are hereby withdrawn. 	The amendment to claims 1-15 overcome the previous 112(b) rejection, therefore the 112(b) rejection is hereby withdrawn.
Allowable Subject Matter
Claims 1-2, 8-12 and 15-19 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	the method according wherein “patterning the insulator comprises exposing the insulator to a positive radiation image of the desired insulator pattern at a wavelength that decreases the solubility of the insulator; and wherein irradiatively changing the solubility of the plugging layer in the first solvent comprises exposing the plugging layer to a negative radiation image of a modification of the desired insulator pattern at a wavelength that decreases the solubility of the plugging layer, wherein the modification of the desired insulator pattern comprises via regions of increased diameter” as recited in claim 1; 	a photoactive device comprising “one or more further conductor patterns between the first and second conductor patterns” in combination with “a photoactive semiconductor over the plugging pattern and over the second conductor pattern … and a third conductor over the semiconductor … wherein the first conductor pattern forms part of electrical circuitry for detection/measurement of the photo-induced electrical response of the photoactive semiconductor” as recited in claim 10; and  	a photoactive device comprising “one or more further conductor patterns between the first conductor pattern and the insulator pattern” in combination with “a photoactive semiconductor over the plugging pattern and over the second conductor pattern … and a third conductor over the semiconductor … wherein the first conductor pattern forms part of electrical circuitry for detection/measurement of the photo-induced electrical response of the photoactive semiconductor” as recited in claim 16. 	Claims 2, 8-9, 11-12, 15 and 17-19 are also allowed for further limiting and depending upon allowed claims 1, 10 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892